Kay purchased of Black the lots and small tract of land in question, and Black had previously purchased of Gilmour, who all along retained the legal title, and yet retains it. A decree of this *Page 105 
Court directed Gilmour to convey to Kay upon Kay's paying the balance of the purchase money to Black's administrator; but before this decree was executed Kay died and devised the premises to his sisters residing in Great Britain. We are of opinion they cannot take by this devise, being aliens; and that the equitable estate which Kay had vested by his death in the trustees of the University. The word escheat, as used in our act of Assembly, embraces every case of property falling to the sovereign power for want of an owner.
On the first point, see Trustees of the University v. __________ ante, 104, and the note thereto.